Title: To Thomas Jefferson from the District of Columbia Commissioners, 17 August 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


Sir,
Washington 17th. August 1801
On taking a view of the Business entrusted to us, we are of opinion that with the Money now on hand and the Sums which we may depend on receiving, we shall be able to compleat the several works recommended to us, and to pay the current Expenses of the Year, provided no more than four thousand Dollars shall be expended on the Streets, and no more laid out on the temporary House of Representatives than the Contract calls for:—
But without further Payments, there will be an arrear of Interest due to the State of Maryland on the first of October next, to the amount of ten thousand five hundred Dollars.—We cannot rely on voluntary Payments to answer this Sum;—we therefore submit to the President of the United-States whether we shall proceed to enforce further Payments, particularly from those who are bound to the State of Maryland for the re-payment of fifty thousand Dollars United-States six per cent Stock, (Resolution of the Assembly of that State A) and whose Debts to the City funds originated in purchases of Property resold for default in payment by the first purchasers at public Sales in the Years 1799 & 1800 on the Terms enclosed (B) and for which, the following notes have since been given, payable 4th. February 1801. vizt.


One note drawn by Uriah Forrest, and endorsed by Gustavus Scott for
$6,269.92


Ditto—endorsed by Benjamin Stoddert for
16 407.04.


Ditto—endorsed by John Templeman & Ben: Stoddert for
6 641.00.


Ditto—endorsed by the same for
4 485.00.


Ditto—drawn by William Thornton & endorsed by Samuel Blodget
1 675.68


Amounting to Dollars
35,478.64


We understand that the Right of the Commissioners to enforce the payment of these Sums will be disputed, should a Sale be proposed; and we think it improper to risk involving the affairs of the City in a Dispute, without acquainting the President with the Grounds thereof and receiving his sanction to the Measures to be pursued—The facts of the case are, that on the application of Gustavus Scott & William Thornton two of the Commissioners, the Legislature of Maryland authorised the Loan of fifty thousand Dollars, six per cent Stock, on the Terms mentioned in the aforesaid Resolution—that the said Gustavus Scott and William Thornton with Uriah Forrest and James M Lingan as their Sureties, entered into Bond to the State of Maryland, and Uriah Forrest executed a Mortgage on four hundred and twenty acres of Land, for securing the payment of the said fifty thousand Dollars Stock, on the first of November 1802; with Interest quarter-yearly; agreeably to the Terms of the said Resolution—The said Gustavus Scott and William Thornton having engaged by Letter to hold all the City Property (except that pledged by Act of Congress to secure the Payment of three hundred thousand Dollars) as a Security for the re-payment of the said Stock, and to sell the said Property or such part thereof as might be necessary, on notice from the said Forrest and Lingan, and to pay over the Notes or money arising therefrom, to the State, in discharge of that Debt. The Correspondence on this Subject is enclosed (C)—Gustavus Scott has since deceased, and it is supposed that he was interested in this Property, and that it has descended to his infant Children—The Questions arising from these facts are—First—Whether the Commissioners had a Right to pledge the public Property in the manner stipulated by the aforesaid Correspondence, and what effect will it have on the right of enforcing the Payment of Debts either from the Sureties or others, although the Debts from the Sureties were not due, and although it appeared evident that the Commissioners were incapable of obtaining by legal process or otherwise, the Money then due to the City—Therefore, without this Loan the public Buildings could not be so far compleated as to accommodate the several Departments of Government? Note—We must add that the monies received, as well from the Sureties to the State of Maryland, as from others, have been indiscriminately applied to the general Expenditures on the Seat of Government, except that a preference has been given in the Payment of one quarter’s Interest of the said Loan of fifty thousand Dollars—2d.—Whether Infants are entitled to any privilege in Proceedings under the Act of Assembly; an Extract of which is enclosed (D)?—And 3d.—Whether property sold under that Act can be resold for default of payment by the second Purchaser?—
It may be proper to observe, that between seven and eight thousand Dollars have been paid by General Forrest, and the Endorsers of the Notes drawn by him, and that Mr Stoddert purchased property at the public Sale in May last, to the amount of upwards of ten thousand Dollars; for which, by the Articles of Sale, he was entitled to a credit of nine Months; but he has paid the Money, in expectation of Indulgence for the same Time, in the payment of an equal Sum on the Note endorsed by him.—We would likewise submit to the President’s consideration whether it is necessary to enforce payments beyond the Interest to the State of Maryland, having, as we suppose, already the means of accomplishing the other objects contemplated for the present Year, the Debts being well secured, and bearing Interest can be called in as the exigencies of the City may require.
We are, with sentiments of the highest respect, Sir, Yr. mo: Obedient Servts.

William Thornton
Alex White
Tristram Dalton
P.S. Doctor Thornton has always observed that he would give no opposition to any measures which the President may think proper to direct, respecting the Debts due from him.

Alex White
Tristram Dalton

